DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9 are pending in the instant invention.  According to the Amendments to the Claims, filed February 24, 2022, claims 1-8 were amended and claim 9 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/KR2018/016814, filed December 28, 2018, which claims priority under 35 U.S.C. § 119(a-d) to KR 10-2017-0183061, filed December 28, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-7, drawn to substituted piperidines represented by the Chemical Formula 1, shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 8 and 9, drawn to a method for inhibiting kinase activity in a subject, wherein the method comprises administering… a substituted piperidine represented by the Chemical Formula 1, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said Non-Final Rejection, mailed on November 26, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 24, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-9 is contained within.

Reasons for Allowance

	Claims 1-9 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted piperidines represented by the Chemical Formula 1, as recited in claim 1.
	Consequently, the limitation on the core of the substituted piperidines represented by the Chemical Formula 1 that is not taught or fairly suggested in the prior art is R1 on the periphery of the piperidine core.  This limitation is present in the recited species of claim 6.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
Oxy-fluoropiperidine Derivative as Kinase Inhibitor

	has been deleted and replaced with the following:
---“SUBSTITUTED PIPERIDINES AS KINASE INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Chemical Formula 1:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Chemical Formula 1

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	R1 is pyrazolyl, isoxazolyl, isothiazolyl, phenyl, or benzothiazolyl, wherein the pyrazolyl, isoxazolyl, isothiazolyl, phenyl, or benzothiazolyl is optionally substituted with one Ra substituent;
	R2 is H, halogen, CN, or C1-5 alkyl; and
	Ra is C1-5 alkyl, C1-5 haloalkyl, C1-5 hydroxyalkyl, C3-6 cycloalkyl, tetrahydropyranyl, piperidinyl, or morpholino.”---


	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is represented by Chemical Formula 1-1:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Chemical Formula 1-1

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is represented by Chemical Formula 1-2:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Chemical Formula 1-2

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is H, F, Cl, Br, CN, CH3, CH2CH3, CH2CH2CH3, CH(CH3)2, CH2CH2CH2CH3, CH2CH(CH3)2, CH2CH2CH2CH2CH3, CH2CH2CH(CH3)2, or CH2C(CH3)3.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Ra is CH3, CH2F, CHF2, CF3, CH2OH, CH2CH3, CH2CH2F, CH2CHF2, CH2CF3, CH2CH2OH, CH2CH2CH3, CH(CH3)2, CH2CH2CH2CH3, CH2CH(CH3)2, CH2CH2CH2CH2CH3, CH2CH2CH(CH3)2, CH2C(CH3)3, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, tetrahydropyranyl, 

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (1), 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (2),


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (3), 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (4),


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (5), 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (6),


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (7), 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (8),


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (9), 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (10),


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (11), 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (12),


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (13), 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 (14),


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (15), 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (16),


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 (17), 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (18),


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 (19), 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (20),


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 (21), 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (22),


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 (23), 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 (24),


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 (25), 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 (26),


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 (27), 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 (28),


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 (29), 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 (30),


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 (31), 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 (32),


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 (33), 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 (34),


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 (35), and 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 (36),

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:


	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting kinase activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof;

	wherein the kinase is selected from the group consisting of Bruton’s tyrosine kinase and Janus kinase 3.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the subject has a disease or disorder selected from the group consisting of an autoimmune disease, a cancer, a hyperproliferative disease, an immunity mediated disease, an inflammatory disease, a proliferative disease, and a tumor.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James P. Zeller (Reg. No. 28,491) on March 3, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.



/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624